                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  ALISA VOLKMAN and DIANE
  VOLKMAN on behalf of JASON J.                     CV 17-169-M-DLC
  VOLKMAN,

                           Plaintiff,                ORDER

         vs.

  THE LINCOLN NATIONAL LIFE
  INSURANCE COMPANY, UNITED
  OF OMAHA LIFE INSURANCE
  COMPANY, JOHN DOES 1-10,

                           Defendants.

      The Parties having filed a Stipulated Motion to Dismiss (Doc. 33) reflecting

their settlement in this matter,

      IT IS ORDERED that the Motion (Doc. 33) is GRANTED. Plaintiffs

claims against Defendants are DISMISSED WITH PREJUDICE, each party to

bear its fees and costs.
                           #I
      DATED this~ day ofDecember, 2018.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court

                                         -1-
